Citation Nr: 1440062	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  06-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected gastritis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from October 1980 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The instant matter was most recently before the Board in March 2013 by way of a September 2012 order of the United States Court of Appeals for Veterans Claims (Court) granting a Joint Motion to vacate a February 2012 decision of the Board that denied a rating in excess of 10 percent for gastritis, filed by the Veteran's representative and VA's General Counsel.  In its March 2013 action, the Board remanded the matter for further development.  Upon completion of the requested development, the agency of original jurisdiction (AOJ) readjudicated and denied the Veteran's claim for an increased rating for gastritis via July 2013 and April 2014 supplemental statements of the case (SSOCs).  In May 2014, the Veteran's representative filed a response to the most recent SSOC and the case was thereafter returned to the Board.


FINDING OF FACT

The Veteran's service-connected gastritis is manifested by symptomatology tantamount to a moderate gastrointestinal disability.  


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no higher, for service-connected gastritis have been met throughout the claim period.   38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010). 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that letters dated in April 2005 and May 2007 comply with the requirements of 38 U.S.C.A. § 5103(a), and Vazquez-Flores, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Although the May 2007 notice letter was issued after the initial adjudication of the Veteran's claim, the present matter was thereafter several time readjudicated.  Thus, any error with respect to the timing of notice was effectively cured in this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  Accordingly, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the claim decided herein has been obtained.  The evidence includes the Veteran's VA treatment records, to specifically include those from the Hattiesburg, Mississippi, VA community based outpatient clinic (CBOC) as required by the terms of the Board's previous remand, and examination reports and statements in support of his claim.  The Veteran has not indicated that there are outstanding records for the time period in question that VA should have obtained, and the Board is aware of none.

Further, the Board finds that the medical evidence is sufficient for the Board to rely upon in determining the appropriate ratings for the Veteran's service-connected gastritis.  The Veteran has been afforded several VA examinations in connection with his claim for an increased rating and the Board finds that when reviewing the record as a whole, the information contained in the record provides the Board with adequate evidence upon which to rely to evaluate the severity of the Veteran's gastritis during the pendency of his claims.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him adequate VA examinations in connection with his claim and the duty-to-assist requirements have therefore been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

As noted in the introduction, the Veteran's claim for a rating in excess of 10 percent was initially denied by the Board in February 2012.  In that decision, the Board noted that the Veteran's service-connected disability was rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7307, which pertains specifically to gastritis.  The Board determined that the evidence then of record did not support a rating in excess of 10 percent under that DC because there were no findings of "multiple small eroded areas or ulcerated areas, and symptoms.  38 C.F.R. § 4.114, DC 7307 (providing criteria for a 30 percent rating).  The Board then stated that it had "also considered other applicable [DCs]," to include DCs 7304, 7305, 7306, 7319, and 7346, but determined that a rating in excess of 10 percent was not warranted under any of those DCs.  The Veteran appealed that Board's denial to the Court and in September 2012, the parties entered into a Joint Motion to vacate the Board's February 2012 decision and remand the matter for further development and readjudication.  

The Joint Motion contained two bases for remand, the first being the Board's failure to provide an adequate statement of reasons or bases for its determination that a rating in excess of 10 percent was not warranted under DC 7305.  Notably, the Joint Motion raised no assertion of error with regard to the Board's denial of rating in excess of 10 percent under any other DC discussed, to specifically include DC 7307 under with the Veteran's disability is rated.  Rather, the parties agreed that the Board did not explain why the Veteran's complaints of heartburn twice a week, vomiting every other day, morning nausea, and daily dyspepsia (indigestion), as recorded in May 2005 and August 2011 VA examination reports, and/or the August 2011 VA examiner's opinion that the Veteran's symptoms suggested gastritis of moderate severity did not constitute "continuous moderate manifestations" sufficient to warrant a 20 percent rating under DC 7305.  See 38 C.F.R. § 4.114, DC 7305.  The second bases for remand was the Board's failure to ensure that all relevant VA treatment records, to specially include those from the Hattiesburg CBOC were associated with the record.  In March 2013, the Board remanded the matter for the AOJ to seek to obtain all records pertaining to treatment of the Veteran from the Hattiesburg CBOC.  

Upon review of the Veteran's paper and paperless claims folders, the Board is satisfied that all treatment records pertaining to treatment of the Veteran have been obtained and associated with the record currently before the Board.  Notably, the Veteran's representative has submitted several responses the SSOCs issued on remand, but has not argued that relevant treatment records remain outstanding.  The Veteran was also afforded a VA examination in January 2014, in response to his representative's assertion that the Veteran's disability had worsened, as evidenced by his contentions in a October 2013 statement in support of his claim.  In that statement, the Veteran alleged that he was unable to eat in the morning, vomited twice a day, experienced an upset stomach and stomach pain daily, had nausea at times and dizziness at least once a day, and had daily gas and indigestion, which would begin after eating his first meal and would continue throughout the day.  The Veteran also reported constipation twice a day and loose stool with diarrhea often, and further indicated that he would at times defecate on himself when passing gas.  

In the January 2014 VA examination report, the examiner indicated that the Veteran reported early morning nausea with vomiting twice a week, but no other symptoms related to the stomach, to specifically include dyspepsia.  Within the examination report, the examiner checked the boxes indicating recurrent episodes of nausea and vomiting, transient in severity.  The examiner also indicated that the Veteran's stomach condition did not impact his ability to work.  Upper gastrointestinal (GI) radiographic studies were performed, the results of which showed a small hiatal hernia, mild gastroesophageal reflux, moderately thickened gastric folds, consistent with gastritis, and possible small erosions and the distal gastric body.  A repeat upper GI series was conducted to confirm whether small erosions were in fact present.  In April 2014, the VA examiner provided an addendum opinion, noting that the Veteran had had an upper GI endoscopy in March 2014, which revealed no evidence of gastric erosions.  The examiner stated that the stomach mucosa appeared normal, as did the esophagus, and that the mucosa of the duodenum was slightly erythematous, but that no ulcerations were noted.

At the outset, the Board notes that in October 2013 and May 2014 responses to the July 2013 and April 2014 SSOCs, the Veteran's representative argued that, based on the findings contained in the May 2005 and August 2011 VA examination reports, which findings are outlined above, the Veteran is entitled to a rating of 20 percent under either DC 7305 or 7306.  The Veteran's representative also stated that it was the Veteran's contention that, based on the symptoms reported in his October 2013 statement in support of his claim, a rating of 30 percent is warranted under DC 7319.  In the May 2014 response, the Veteran's representative further argued that the January 2014 VA examination did not adequately reflect the Veteran's reported symptomatology, as evidenced by his October 2013 statement, and alleged entitlement to a new VA examination if an increased rating was not granted.  The Veteran also provided a May 2014 statement in support of claim wherein he reported having told the VA examiner that he experienced vomiting, nausea, dizziness, frequent gas, constipation, loose stool, and diarrhea.

Upon review of the evidence, to include that previously discussed by the Board in its February 2012 decision, the Board finds no basis upon which to award a rating in excess of 10 percent under DC 7307, which pertains specifically to gastritis.  This is so because a rating greater than 10 percent requires "multiple small eroded or ulcerated areas, and symptoms", or "severe hemorrhages, or large ulcerated or eroded areas."  38 C.F.R. § 4.114, DC 7307.  Evidence of such is lacking in this case and neither the Veteran, nor his representative has argued that a rating is excess of 10 percent is warranted under DC 7307.

Turning the Veteran's specific argument for increase, the Board notes that DCs 7304 and 7305 are specific to rating gastric and duodenal ulcers, and provide for a 10 percent rating for a mild disability, with recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, DCs 7304, 7305.  A 20 percent rating is assigned for a moderate disability, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  Id.  A 40 percent rating is assigned for a moderately severe disability, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Id.  Finally, a 60 percent rating is assigned for severe disability, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.

In the instant case, the Veteran has not been found to suffer from ulcers.  Thus it would not appear as though his disability would be more appropriately rated under DC 7304 or 7305.  However, 38 C.F.R. § 4.114 provides that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other and directs that a single evaluation is to be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Further, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt should be resolved in the veteran's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

Considering the Veteran's overall disability picture, and in light of the fact that the Veteran's complained of symptoms, save for indigestion, have not been attributed specifically to any nonservice-connected gastrointestinal disorder, such as the Veteran's gastroesophageal reflux disease, service connection for which was previously denied, the Board finds that his disability picture is tantamount to a moderate disability such that a 20 percent rating may be assigned under DC 7305, despite the fact that ulcers are not present.  In this regard, the Board finds that the Veteran is competent to report on the nature and severity of his symptoms, as they are all capable of lay observation.  The Board also finds no reason to doubt the Veteran's credibility in reporting such symptoms.  Notably, the symptoms reported on examination in September 2006 are similar in nature to those reported in August, which symptoms the VA examiner indicated were suggestive of gastritis of moderate severity.  The Board finds the August 2011 VA examiner's opinion in this regard particularly probative in determining the overall severity of the Veteran's disability picture.  Thus, resolving doubt in favor of the Veteran, the Board finds that the Veteran's gastritis and related symptomatology is more aptly described by the criteria necessary for a 20 percent rating under DC 7305 throughout the course of the Veteran's claim for increase.  

The Board has also considered whether a rating greater than 20 percent is warranted at any point during the pendency of the Veteran's claim, but finds that it is not.  In this regard, the Board points out that there is no contention in the Joint Motion that the evidence then of record warranted a rating in excess of 20 percent under 7305 or any other DC.  Although the Veteran now argues that the evidence supports at least a 20 percent rating under DCs 7304, 7305, and 7306, the Board cannot conclude that his disability is tantamount to a moderately severe or severe disability under DCs 7304 and 7305, even in consideration of his lay statements regarding constipation, diarrhea, loose stools, and gas, which symptoms were not reported during the 2006 and 2011 VA examinations.  Notably, there is no evidence of anemia and the Board does not finds that the Veteran's symptoms result in incapacitating episodes.  Although the Veteran has alleged that he is hesitant to leave the house for fear of having a bowel accident in public, this does not equate to an incapacitating episode, as the Veteran has not alleged being unable to leave the house, or being incapacitated by his symptomatology.  Further, the 2011 VA examiner found that the Veteran was able to engage in activities of daily living without restriction and the 2014 VA examiner found no evidence of incapacitating episodes.  Without evidence of anemia and/or incapacitating episodes, the Board cannot conclude that the evidence supports a rating greater than 20 percent under DC 7304 or 7305.  See 38 C.F.R. § 4.114, DCs 7304, 7305.  

In the May 2014 SSOC response, the Veteran's representative also argues entitlement to at least a 20 percent rating under DC 7306.  As such, the Board will consider whether a rating greater than 20 supported is supported under that DC, which pertains to marginal ulcers (gastrojejunal).  Again, the Board points out that the Veteran does not have ulcers, so it would not appear that his disability would more appropriately be rated under DC 7306.  In any event, because a rating greater than 20 percent under DC 7306 requires some evidence of ulcer therapy, which evidence is lacking in this case, a rating greater than 20 percent is not warranted under DC 7306 if it were deemed applicable, regardless of the Veteran's symptoms of vomiting.  Indeed, for a 40 percent rating to be warranted, the regulation requires "intercurrent episodes of abdominal pain at least once a month, partially relieved by ulcer therapy, mild and transient symptoms of vomiting or melena."  38 C.F.R. § 4.114, DC 7319.  Ratings of 60 and 100 percent also requires "pain unrelieved by standard ulcer therapy."  Id.

Turning to the Veteran's contention that a 30 percent rating is warranted under DC 7319, the Board notes that DC 7319 pertains to irritable colon syndrome and provides for a maximum rating of 30 percent for a severe disability, manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DCs 7319.  Here, the evidence fails to demonstrate that the Veteran has colitis or any other colon syndrome.  Thus, it would not appear that his disability would more appropriately be rated under a DC applicable rating colon-related disorders.  That fact notwithstanding, the Board finds that the Veteran's symptomatology is not tantamount to a severe disability.  Although he reports constipation, his description of having constipation twice a day would suggest that he also has bowel movements daily.  Further, the Veteran merely indicated having loose stools with diarrhea "often."  The Board finds that the Veteran's lay description of his bowel habits suggests frequent episodes of bowel disturbance, which is required for a 10 percent rating under DC 7319.  Id.  Although the criteria for a 30 percent rating does not use a descriptor in terms of the frequency of diarrhea and constipation, given that the criteria for a 10 percent rating requires "frequent" episode of bowel disturbance and the 30 percent rating criteria requires "more or less constant abdominal distress," the Board finds it reasonable to conclude that diarrhea or alternating diarrhea and constipation must occur more or less constantly.  The Board finds that having diarrhea "often" is more synonymous with frequently than with more or less constantly, or more than frequently.  Accordingly, the Board finds that the evidence fails to support a 30 percent rating under DC 7319.

Regarding any other DC potentially applicable to rating disabilities of the digestive symptoms, neither the Veteran nor his representative has argued for a disability rating under any DC other than those discussed herein.  The Board also finds that the evidence of record does not suggest that the Veteran's disability would be more appropriately rated under any other alternative DC.  Overall, the Board finds that when reasonable doubt is resolved in favor of the Veteran, his disability picture is tantamount to a moderate disability warranting a 20 percent rating, but no higher, under DC 7305.

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's reported symptoms, to include vomiting, pain, constipation, diarrhea, nausea, and gas, are described by the rating criteria.  In this regard, the Board points out that the Joint Motion contained no assertion of error with regard to the Board's previous finding that referral for extraschedular consideration was not warranted.  Although additional symptoms of diarrhea and constipation have been alleged since the February 2012 Board decision, those symptoms are contemplated by the rating schedule.  Thus, because there is not sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual" such that "the available schedular evaluation[] for [his service-connected disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating at any point during the claims period is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).


ORDER

Entitlement to a disability rating of 20 percent for service-connected gastritis is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


